HOLOHAN, Vice Chief Justice,
dissenting.
The error of In re 1972 Dodge Van, supra, that a civil forfeiture proceeding is part of the sentence in a criminal case is approved by a majority of this court. I dissent from this view.
The Criminal Rules allow the parties to reach an agreement on any aspect of the disposition of the case. 17 A.R.S. Rules of Criminal Procedure, rule 17.4. Obviously the case means the criminal case at issue, for a civil forfeiture matter is not part of the sentence in a criminal case — at least not until this decision.
The fact that forfeiture proceedings are described as quasi-criminal, or that they are designed to penalize for a criminal enterprise, has not changed their character as separate proceedings independent of the criminal action.
The distinction between a civil forfeiture proceeding and a criminal case has long been recognized in the law. This distinction is illustrated by One Lot Emerald Cut Stones v. United States, 409 U.S. 232, 93 S.Ct. 489, 34 L.Ed.2d 438 (1972) in which the United States Supreme Court held that an acquittal on a criminal charge of smuggling was not a bar to a civil action to forfeit smuggled goods and by the person acquitted. The actions were held to be separate and independent.
*525The Fifth Circuit rejected the notion advanced that the forfeiture of an automobile constituted a criminal punishment so the defendant automobile owner could not be tried and punished in a criminal case arising out of the acts leading to the forfeiture. United States v. Mendoza, 473 F.2d 692 (5th Cir. 1973).
The cited cases demonstrate that even though forfeitures are recognized as quasi-criminal and designed to penalize for a criminal enterprise, they are nevertheless separate proceedings.
With the resolution of this case by the majority, prosecutors are not on notice that plea agreements must be carefully drawn to avoid disposing of the State’s right to proceed in a forfeiture proceeding arising out of the same acts as the criminal case.
HAYS, J., concurs.